Order entered October 22, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01019-CV

            FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                            V.

           HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04867-2012

                                         ORDER

          Before the Court is appellant Feysal Ayati-Ghaffari’s October 12, 2015 “Second

Appellant’s $0.damages&$0.claim [sic] Motion to Recall & Correct the Null & Void all-

Jugments of 7/23/2015 and Mandate of 10/5/2015.” After due consideration, that motion is

denied.

                                                   s/    DOUGLAS S. LANG
                                                         JUSTICE